Broyles, C. J.
1. “In this State the husband is recognized by law as the head of his family, and, where he and his wife reside together, the legal presumption is -that the house and all the household effects, including any intoxicating liquors, belong to the husband as the head of the family. This presumption of course is rebuttable. Young v. State, 22 Ga. App. 111 (95 S. E. 478), and authorities cited.” Hendrix v. State, 24 Ga. App. 56 (100 S. E. 55); Isom v. State, 32 Ga. App. 75 (122 S. E. 722) ; Penney v. State, 43 Ga. App. 466, 467 (159 S. E. 289) ; Barron v. State, 46 Ga. App. 829 (169 S. E. 323).
2. Under the foregoing ruling and the facts of this- case, the whisky found at the house occupied by the defendant and her husband was legally presumed to be in the possession of the husband; and that presumption was not rebutted by any evidence. It follows that the wife’s conviction of being in possession of the whisky was not authorized; and the refusal to grant her a new trial was error.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.